In an action to recover *1085damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Loehr, J.), entered April 8, 2009, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The present action arises from a motor vehicle accident. After joinder of issue, the plaintiff moved for summary judgment on the issue of liability. In support of his motion, the plaintiff established, prima facie, his entitlement to judgment as a matter of law. In opposition, the defendants failed to raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability. Covello, J.P., Miller, Leventhal and Chambers, JJ., concur.